Citation Nr: 0740009	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  96-31 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Board previously denied the veteran's appeal in a July 
2004 decision.  The veteran appealed that denial to the Court 
of Appeals for Veterans Claims, which remanded the veteran's 
appeal back to the Board in September 2005 pursuant to a 
Joint Motion to Vacate and Remand.  Thereafter, the Board 
undertook additional development, then remanded the veteran's 
appeal to the Appeals Management Center in July 2006.  It has 
since been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Joint Motion, the Board had requested and 
received a VHA medical expert's opinion in April 2006.  In 
May 2006, a letter with the medical expert's opinion attached 
was forwarded to the veteran.  He was provided 60 days to 
respond.  On June 21, 2006, the Board received the veteran's 
response with additional evidence attached to it.  As part of 
his response, the veteran requested that the case be remanded 
to the Agency of Original Jurisdiction or the Appeals 
Management Center for review of the new evidence he 
submitted.  This was accomplished by the Board's July 2006 
Remand, that included the instructions to the AMC to 
readjudicate the veteran's claim in light of this additional 
evidence.  The AMC issued a Supplemental Statement of the 
Case in August 2007 continuing the denial of the veteran's 
claim.  

The Board notes, however, that the AMC's 2007 response does 
not reflect consideration given to the additional evidence 
the Board provided for that purpose.  The August 2007 
Supplemental Statement of the Case does not reflect the AMC 
considered the VHA opinion dated in April 2006 or the 
additional medical evidence submitted by the veteran in June 
2006 in readjudicating the veteran's claim.

The Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus remand is necessary to ensure compliance with 
the Board's prior remand order.

Furthermore, the Board notes that the AMC adjudicated the 
veteran's claim as if it was one to reopen, and discussed 
that the veteran had failed to submit new and material 
evidence.  However, that issue has already been addressed by 
the Board, and the veteran's claim was reopened in a 
September 2002 decision.  Thus whether the veteran had 
submitted new and material evidence is irrelevant to the 
veteran's claim as it currently exists on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the veteran's claim for service 
connection for a back disability on the merits, 
after conducting a full de novo review of the 
evidence, including the evidence received between 
September 2005 and July 2006 (VHA opinion letter 
dated in April 2006, and two private doctor's 
letters submitted by the veteran in June 2006), 
which should be specifically acknowledged.

2.  If such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his representative.  An 
appropriate period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



